DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-9, 11-16, 18-20 are rejected under pre-AlA35 U.S.C. 102(b) as being anticipated by Osterweil (US Pat: 7,567,200).
Regarding claims 1, 11, Osterweil discloses a sensing system comprising:

an analysis system receiving the distances from the radar sensing assembly [see column 13 lines 23-40 and fig 16];
the analysis system calculating differences in the distances and determining a posture of a living being using the differences in the distances comparing the differences in the distances to a plurality of thresholds each associated with one of a plurality of postures and determining a posture of a person based on the threshold comparison [see column 11 lines 1-45, column 4 lines 60-68; column 8 lines 50- 68 and figs 4-7 and 12].
Osterweil discloses FIG. 16 illustrates how a dual (a and b) calibrator 700 of known length (distance between a and b) can determine the distance between the two clusters 600-1 and 600-2 and the multiple radar clusters combined provide the third dimension for locating a subject and can enhance the roaming capability of the vertical cluster [see column 13 lines 22-40 and fig 16] and further disclose the subject could be a person living alone [see column 15 lines 5-8].
Osterweil discloses each cluster is autonomously monitoring its designated space. While, for example, the cluster(s) that are detecting the presence of a subject keep monitoring, for example, the position of the chest, the other clusters can optionally be in a standby mode [see column 10 lines 10-15].  Osterweil discloses monitoring other body motions, such as, but not limited to, gait pattern signatures, body gestures [se column 10 lines 40-53].

Regarding claims 2, 12, Osterweil discloses wherein the posture includes one or more of the living being standing, sitting, or lying on a surface [see column 4 lines 60-68; column 8 lines 50-68 and figs 4-7 and 12] and further discloses the location of a chest proximate to the floor is a compelling 

Regarding claims 3, 13, Osterweil discloses determines a position of the living being based on the target locations [see column 3 lines 50-68] using at least one of the distances or the differences in the distances that are calculated [see column 13 lines 23-40 and fig 16].

Regarding claims 4, 14, Osterweil discloses first radar sensing assembly (400a/600a), the distances measured by the first radar sensing assembly are first distances, and target locations is a first target location [see fig 4] and a different target location (other body part motions) [see column 10 lines 10-15, 40-53], and wherein the sensing system also includes:
a second radar sensing assembly (400b/600b) measuring second distances to at least one of the first target location and second target location, wherein the analysis system calculates differences in the second distances measured by the second radar sensing assembly and identifies movement of a body part of the living being based on the second differences [see column 4 lines 42-54, column 6 lines 37-39, column 10 lines 10-15, 40-53].

Regarding claims 5, 15, Osterweil discloses wherein the first target location is on a first body part of the living being and the second target location is on a different, second body part of the person [see figs 16, column 10 lines 10-15, 40-53].
Osterweil discloses FIG. 16 illustrates how a dual (a and b) calibrator 700 of known length (distance between a and b) can determine the distance between the two clusters 600-1 and 600-2 and the multiple radar clusters combined provide the third dimension for locating a subject and can enhance the roaming capability of the vertical cluster [see column 13 lines 22-40 and fig 16] and further disclose 

Regarding claim 6, Osterweil discloses detects a fall of the living being using the differences that are calculated [see column 4 lines 60-68; column 8 lines 50-68 and figs 4-7 and 12] and further discloses the location of a chest proximate to the floor is a compelling criterion for fall detection, in a vertical downward direction can be considered as part of the criteria for fall detection [see column 8 lines 50-68].

Regarding claim 7, Osterweil discloses measures the distances to the target locations, at least one of the target locations being located on a chest of the living being [see column 8 lines 50-68, column 10 lines 10-15, 40-53] the analysis system determines a breathing pattern signal from the differences that are calculated [see column 7 lines 30-40, 50-68, column 8 lines 3-30, 50-68; column 11 lines 20-38; column 13 lines 7-12, 23-36].

Regarding claim 8, Osterweil discloses extracts a cardiac signal (heart beat rate) from the breathing pattern signal [see column 7 lines 50-68, column 8 lines 1-30, column 9 lines 1-18] by disclosing the radar data is analyzed concurrently for independent specific attributes, such, as but not limited to, heartbeat, respiration, body motion, and body motion velocity [see column 4 lines 3-10],


wherein the first radar sensing assembly measures the distances to the target locations while the living being is walking relative to the first radar sensing assembly [see column 13 lines 23-40 and fig 16];
wherein the sensing system also includes:
a second radar sensing assembly measuring second distances to at least one of the target locations, wherein the analysis system tracks a movement path of the living being using the first distances measured by the first radar sensing assembly and the second distances measured by the second radar sensing assembly [see column 7 lines 30-40, 50-68, column 8 lines 3-30, 50-68; column 11 lines 20-38; column 13 lines 7-12, 23-36].

Regarding claims 16, Osterweil discloses a sensing method [see column 3 lines 63-68] comprising transmitting first electromagnetic waves toward a first target location (chest, heart/lung) from a first radar sensing assembly (400, 400a, 400b, 400c, 400d), the first target location being at least one of target locations on a living being [see column 3 lines 47-67, column 4 lines 28-35, column 8 lines 40-68, column 10 lines 10-15, 40-53, column 11 lines 55-68, column 12 lines 10-35, 60-63, figs 5-12, 14-15];
receiving first echoes of the electromagnetic waves that are reflected off the first target location using the first radar sensing assembly (400, 400a, 400b, 400c, 400d) [see column 11 lines 55-68, column 12 lines 10-35, figs 5-12, 14-15];
measuring plural distances to the first target location using the first echoes of the electromagnetic waves [see abstract, column 13 lines 23-40, claim 1 and figs 16];
quantifying movements (heart beat and/or motion of breathing lung) of a living being at the first target (heart/lung) location at the different times [see column 7 lines 30-40, 50-68, column 8 lines 3- 
generating one or more first quantified activity level values (heart beat and/or motion of breathing lung) indicative of the movements of the living being at the first target location [see column 7 lines 30-40, 50-68, column 8 lines 3-30, 50-68] using the differences in the plural distances that are calculated [see column 13 lines 23-40 and fig 16];
and determining a posture of the living being by comparing at least one of the distances or the differences in the distances that are measured by the radar sensing assembly to a plurality of thresholds each associated with one of a plurality of postures, the postures including at least one of standing, sitting, or lying on a surface [see column 11 lines 1-45].

Regarding claim 18, Osterweil discloses determining a position of the living being at the target (chest) locations [see column 3 lines 50-68, column 10 lines 10-15, 40-53] using at least one of the distances or the differences in the distances that are calculated [see column 13 lines 23-40 and fig 16],

Regarding claims 19, Osterweil discloses transmitting second electromagnetic waves toward a second target location of the target locations on the living being from a second radar sensing assembly, the second target location being different than the first target location [see fig 16, column 10 lines 10-15, 40-53];
receiving second echoes of the second electromagnetic waves that are reflected off the second target location using the second radar sensing assembly [see fig 16];
measuring plural distances to the second target location using the second echoes of the electromagnetic waves [see column 13 lines 23-40 and fig 16];
quantifying movements (heart beat and/or motion of breathing lung) of the target object at the second target location at the different times [see column 7 lines 30-40, 50-68, column 8 lines 3-30, 50- 
quantifying movements (heart beat and/or motion of breathing lung) of the target object at the second target location [see column 7 lines 30-40, 50-68, column 8 lines 3-30, 50-68; column 11 lines 20- 38; column 13 lines 7-12, 23-36] by calculating the differences in the plural distances measured by the second radar sensing assembly [see column 13 lines 23-40 and fig 16] and generating one or more quantified second activity level values indicative of the movements (heart beat and/or motion of breathing lung) of the target object at the second target location [see column 7 lines 30-40, 50-68, column 8 lines 3-30,50-68; column 11 lines 20-38; column 13 lines 7-12, 23-36].

Regarding claim 20, Osterweil discloses wherein the first radar sensing assembly measures the distances to the first target location located on a chest of the person [see column 3 lines 50-68],


Claim 10 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Osterweil (US Pat: 7,567,200) in view of Chance (Pub. No.: US 2006/0058683).
Regarding claim 10, Osterweil doesn't disclose a laser light source generating laser light toward the target location; an optical receiver detecting reflection of the laser light off the target locations wherein the analysis system determines an oxygenation level of blood of the person using the distances that are measured and the reflection of the laser light.
Nonetheless, Chance discloses generating laser light (0024,0073, 0087,0094, 0108) toward the first target (the head of the subject or tissue area) location from one or more laser light sources [see 0017,0068]; detecting a quantified amount (a fraction of the photons, 0015,0068-0069, 0103) of reflection of the laser light off the first target location and correcting (the correcting step is 
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Osterweil and Chance by a laser light source generating laser light toward the target location; an optical receiver detecting reflection of the laser light off the target location wherein the analysis system determines an oxygenation level of blood of the person using the distances that are measured and the reflection of the laser light; in order to calculate an oxygenation level of blood in the target object; in order to detect abnormal tissue in the examined tissue region [see 0150, Chance].


Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
Applicant argues in the claimed invention, at each time point of the claimed different times, the radar sensing assembly measures distances to target locations (plural) on a living being. {[0066] as-filed application. Conversely, Osterweil describes measuring, at each time point, a distance to only one particular point on a subject and is silent regarding multiple target locations on a living being. That is, Osterweil merely describes measuring a distance to a single point on a subject at each time point.
The examiner disagrees because Osterweil discloses FIG. 16 illustrates how a dual (a and b) calibrator 700 of known length (distance between a and b) can determine the distance between the two clusters 600-1 and 600-2 and the multiple radar clusters combined provide the third dimension for 
Osterweil discloses each cluster is autonomously monitoring its designated space. While, for example, the cluster(s) that are detecting the presence of a subject keep monitoring, for example, the position of the chest, the other clusters can optionally be in a standby mode [see column 10 lines 10-15].  Osterweil discloses monitoring other body motions, such as, but not limited to, gait pattern signatures, body gestures, and daily living patterns are possible and will further enhance fall detection, fall predictability, and subject wellbeing. The present invention, by storing signatures of body activity patterns, can relate to changes in those patterns and warn the emergency response center or caregiver that, for example, deterioration of subject's patterns has occurred and subject's reevaluation is called for [se column 10 lines 40-53].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793